Citation Nr: 0942101	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-16 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial compensable 
evaluation for incomplete fusion of the posterior neural arch 
of the lumbar spine at S1, transitional vertebra prior to 
November 4, 2008.

2.  Entitlement to an increased initial evaluation, in excess 
of 10 percent, for incomplete fusion of the posterior neural 
arch of the lumbar spine at S1, transitional vertebra since 
November 4, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1998 
to September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO awarded 
service connection for incomplete fusion of the posterior 
neural arch of the lumbar spine at S1, transitional vertebra, 
at a noncompensable disability rating, effective from 
September 8, 2002.  In March 2009, the Board remanded the 
issue for further development.  Subsequent to the Board 
remand and during the pendency of the appeal, the RO again 
issued a rating decision in July 2009 and increased the 
veteran's evaluation to 10 percent disabling, effective 
November 4, 2008.  Because less than the maximum available 
benefit for a schedular rating was awarded and because the 
increase was not granted effective from the initial date that 
service connection was awarded, the aforementioned issues are 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether, with respect to 
the issue of incomplete fusion of the posterior neural arch 
of the lumbar spine at S1, transitional vertebra, a 
compensable rating is warranted prior to November 4, 2008 and 
whether a rating in excess of 10 percent is warranted since 
November 4, 2008.

The Veteran testified before the undersigned at a November 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

As noted above, in March 2009, the Board remanded the 
veteran's claim for additional evidentiary development, this 
having been accomplished, the Board determines that the issue 
is ready for appellate review.

FINDINGS OF FACT

1.  Prior to November 4, 2008, the Veteran's service-
connected incomplete fusion of the posterior neural arch of 
the lumbar spine at S1, transitional vertebra is manifested 
by forward flexion of 90 degrees, extension of 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation limited to 45 degrees, with a combined range 
of motion of 270 degrees according to the August 2004 C&P 
examination.  The competent medical evidence does not show 
that the Veteran's service-connected incomplete fusion of the 
posterior neural arch of the lumbar spine at S1, transitional 
vertebra, is manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees, or 
ankylosis of the spine and is not manifested by 
incapacitating episodes as defined by VA regulations; 
neurological deficit is not demonstrated.

2.  From to November 4, 2008, the Veteran's service-connected 
incomplete fusion of the posterior neural arch of the lumbar 
spine at S1, transitional vertebra is manifested by forward 
flexion of 70 degrees, extension limited to 20 degrees, right 
lateral flexion to 20 degrees and left lateral flexion to 25 
degrees, and right lateral rotation limited to 45 degrees and 
left lateral rotation limited to 25 degrees, with a combined 
range of motion of 205 degrees.  The competent medical 
evidence does not show that the Veteran's service-connected 
incomplete fusion of the posterior neural arch of the lumbar 
spine at S1, transitional vertebra, is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; nor ankylosis of the spine 
and is not manifested by incapacitating episodes as defined 
by VA regulations; neurological deficit is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected incomplete fusion of the posterior neural arch of 
the lumbar spine at S1, transitional vertebra, prior to 
November 4, 2008 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for incomplete fusion of the posterior neural arch of 
the lumbar spine at S1, transitional vertebra, since November 
4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that with regard to the Veteran's claims the 
letters dated in June 2003 and April 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April 2006 letter provided this notice to the 
Veteran.  

The Board observes that neither the June 2003 or the April 
2006 letters were sent to the Veteran prior to the September 
2002 rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that VCAA notice in accordance with 38 U.S.C.A. § 
5103(a) (2009), 38 C.F.R. § 3.159(b) (2009) and Dingess were 
sent after the initial adjudication of the Veteran's claims.  
Nevertheless, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the June 2003 
and April 2006 letters fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a July 2009 supplemental statement 
of the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  The Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2009); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  More importantly, the Court's 
decision distinguishes the notice requirements therein 
defined from the notice required for initial rating claims.  
Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  Thus, 
the Board concludes that the Court intended the requirements 
outlined in its decision to apply only to increased rating 
claims, and therefore, these requirements are not applicable 
to the instant claim.  Based on the above analysis, the 
notice requirements for an initial rating claim have been 
met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records and private treatment records.  The Board 
notes that in August 2004 and more recently in April 2009, 
the Veteran was provided compensation and pension (C&P) 
examinations, at the request of the VA, in connection with 
his claim, the respective reports of which are also of 
record.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's disability.  Also, in Fenderson, the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. An evaluation of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

As will be explained below, the Board finds that a 
noncompensable rating is warranted for the period prior to 
November 4, 2008 and a 10 percent disability rating for the 
period since November 4, 2008.  As such, the Board finds that 
a "staged rating" for the Veteran's service- connected 
lower back disability is therefore warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is currently service-connected for incomplete 
fusion of the posterior neural arch of the lumbar spine at 
S1, transitional vertebra, evaluated as noncompensable prior 
to November 4, 2008 and 10 percent disabling since November 
4, 2008, under the current Formula for Rating Diseases and 
Injuries of the Spine.  The Veteran contends that he is 
entitled to a higher initial disability rating for both 
periods.  

The Board finds that the competent evidence of record does 
not warrant a compensable disability rating prior to November 
4, 2008 or a rating in excess of 10 percent since November 4, 
2008.  

Prior to November 4, 2008

The Veteran was afforded a QTC examination in July 2002.  
Upon examination it was noted that the Veteran exhibited no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use of the 
spine.  The examination revealed forward flexion of 95 
degrees and extension of 35 degrees.  The right and left 
lateral flexion of 40 degrees and rotation on both sides at 
35 degrees.  The veteran exhibited no pain on movement and 
range of motion was normal.  The x-rays associated with the 
examination revealed incomplete fusion of the posterior 
neural arch of S1, a transitional vertebra.

The Veteran was then afforded a C&P examination in August 
2004.  Upon examination it was noted that the Veteran 
complained of chronic pain in his lower back with flare-ups 
that last for two or three weeks, then gradually resolve.  
The veteran noted no incapacitating episodes.  The veteran 
exhibited no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use of 
the spine.  The report shows functional loss due to 
subjective complaint.  The examination revealed flexion of 90 
degrees and extension of 30 degrees.  The right and left 
lateral flexion of 30 degrees and rotation on both sides at 
45 degrees.  The x-rays associated with the examination 
revealed a central disc herniation involving L5 and S1 
contacting the left S1 nerve root.  The examiner's final 
diagnosis was low back pain secondary to herniated disc of L5 
and S1.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
incomplete fusion of the posterior neural arch of the lumbar 
spine at S1, transitional vertebra, is manifested by forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees as required by the higher 
schedular rating of 10 percent.  The July 2002 QTC and August 
2004 VA examinations demonstrate that the Veteran's flexion 
was 95 and 90 degrees, respectively.  The Board also notes 
that the evidence of record does not demonstrate any 
neurological deficiency that would allow for an increased 
evaluation.  The evidence of record indicates that the 
Veteran suffers no weakness or numbness of the lower 
extremities.  Consequently, the Veteran does not meet or 
nearly approximate the criteria for a compensable rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

Since November 4, 2008

Following a Board remand, the Veteran was afforded a C&P 
examination in April 2009 which indicates that the Veteran 
exhibited no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance and no pain on 
repetitive use of the spine.  Upon examination it is noted 
that the Veteran has forward flexion of 70 degrees and 
extension of 20 degrees.  Right lateral flexion of 20 degrees 
and left lateral flexion of 25 degrees; and right lateral 
rotation of 45 degrees and left lateral rotation of 25 
degrees with.  The Veteran notes that his job requires that 
he sit in a car off and on for 12 hours and by the end of 
each day his pain and stiffness has increased and he cannot 
stand for more than 45 minutes without severe discomfort.  
The examiner diagnosed the Veteran with developmental 
scoliosis, transitional S1, with incomplete fusion posterior 
neural arch (spina bifida occulta) and lumbar L4-S1 
degenerative disc disease and degenerative joint disease with 
left L4-5 radiculitis.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
incomplete fusion of the posterior neural arch of the lumbar 
spine at S1, transitional vertebra, is manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees as required by the higher schedular rating of 20 
percent.  The April 2009 C&P examination demonstrates that 
the Veteran's flexion was 70 degrees.  The Board also notes 
that the evidence of record does not demonstrate any 
neurological deficiency that would allow for an increased 
evaluation.  The evidence of record indicates that the 
Veteran suffers no weakness or numbness of the lower 
extremities.  Consequently, the Veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, 
at any time during the appeal period, which would warrant a 
higher disability evaluation.  The aforementioned range of 
motion findings confirm that the thoracolumbar spine is not 
fixed in neutral position, nor flexion or extension.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  In making the determination to 
deny a compensable rating prior to November 4, 2008 and a 
rating in excess of 10 percent since November 4, 2008, the 
Board notes that it took into account the Veteran's 
complaints of low back pain, and was cognizant of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although 
the Veteran has reported pain attributed to his low back 
disorder, this is already contemplated by the assigned 
evaluations currently in effect.  As mentioned previously, 
pain is taken into account in the schedular ratings as it is 
generally present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran has reported, as noted in the 
August 2004 examination that he has had no incapacitating 
episodes and as reported in the April 2009 examination report 
there appears to be no affect on his ability to work other 
than pain and stiffness.  Further, there is no evidence of 
record that bed rest was prescribed by a physician at any 
time.  Consequently, the Board finds that this Formula is not 
for consideration in the instant case.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a compensable rating prior to November 4, 2008 or a 
rating in excess of 10 percent since November 4, 2008 for his 
service connected incomplete fusion of the posterior neural 
arch of the lumbar spine at S1, transitional vertebra.  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to a compensable rating for service-connected 
incomplete fusion of the posterior neural arch of the lumbar 
spine at S1, transitional vertebra, prior to November 4, 2008 
is denied.

Entitlement to a rating, in excess of 10 percent, for 
service-connected incomplete 


fusion of the posterior neural arch of the lumbar spine at 
S1, transitional vertebra, since November 4, 2008 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


